Banke, Judge,
dissenting.
\ 1. I must respectfully dissent from the holding in Division 2 of the majority opinion, as I do not find sufficient evidence to support a charge on fraud. As noted by the majority, tortious fraud must be predicated on a knowing act of misrepresentation or concealment, made with the intention and purpose of deceiving. See Gem City Motors v. Minton, 109 Ga. App. 842 (la) (137 SE2d 522) (1964); Hester v. Wilson, 117 Ga. App. 435 (2) (160 SE2d 859) (1968). The defendant in this case offered no evidence from which it may reasonably be inferred that the plaintiff deliberately attempted to conceal a known problem with the plumbing system. The only witness who testified on the issue was one of the plaintiffs witnesses, a partner who had come into the business after the defendant was already a tenant. His testimony was as follows: "Mr. Hodge had heating problems with his hot water in his sink, and he had a hot water heater, and so anyhow the next door was a little business also, and he didn’t have any water at all because Mr. Hodge had shut it off; and it turned out that Mr. Hodge was heating the water for the next door space. All it was was a washing sink on his side and a sink on the other side, and this was all brought to light by Mr. Hodge that he was paying for .the heating of the water next door. It was a big surprise to me, but anyhow what I did about it was go and put another hot water heater in next door.” The witness further stated that the space next door was not always occupied and that, although it was occupied at one time by a donut shop and another time by a delicatessen, no cooking was ever done there. None of this testimony was refuted by the defendant.
The majority finds support for an inference that the plumbing design was known to the plaintiff from the mere fact that the plaintiff was the landlord. Such a ruling in effect extends the doctrine of res ipsa loquitur to fraud *763actions. While it is conceivable that fraudulent intent could be inferred from additional evidence that the plaintiff profited from the situation, there is no such evidence in this case.
The case of American Nat. Bank v. Fidelity & Deposit Co., 131 Ga. 854 (63 SE 622) (1908), cited twice by the majority as authority for its holding, is entirely inapposite. There, the Supreme Court held that the defendants in a fraud action were under a special duty to disclose known information to the plaintiffs because a relationship of trust and confidence existed between them. See generally Code § 37-704; 12 EGL 465, Fraud and Deceit, § 7. No such confidential relationship or other special circumstance, such as undue influence or unequal capacity, is involved in this case. The parties’ relationship was merely that of landlord and tenant, and all dealings were at arm’s length. Thus, the general rule requiring at least slight evidence of fraudulent intent still applies.
2. Unlike actual fraud, constructive fraud may arise without any deliberate misrepresentation or concealment. However, it is an equitable doctrine and will not support an action for damages. See generally Code § 37-702; 12 EGL 473, Fraud and Deceit, § 10.
3. For the above reasons, I would hold that the trial court erred in charging the jury on fraud. Nevertheless, I believe that the plaintiff may be held liable to the defendant for damages based on breach of contract, for I agree with the majority that it was implied in the lease agreement that the defendant would be responsible only for the utilities which he used and not for utilities used by other tenants. Therefore, I concur in the ruling that the trial court did not err in denying the plaintiff’s motion for directed verdict on the counterclaim.
I am authorized to state that Judge Birdsong, Judge Carley and Judge Sognier join in this dissent.